962 F.2d 17
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jerry R. IVY, Petitioner-Appellant,v.J. Michael QUINLAN, G.L. Henman, Richard R. Thornburgh,Robert Casey, Respondents-Appellees.
No. 90-3367.
United States Court of Appeals, Tenth Circuit.
April 29, 1992.

Before LOGAN, BARRETT and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
LOGAN, Circuit Judge.


1
This matter is before the court on petitioner Jerry R. Ivy's motion for leave to proceed on appeal without prepayment of costs or fees.


2
In order to succeed on his motion, petitioner must show both a financial inability to pay the required filing fees and the existence of a reasoned, nonfrivolous argument on the law and facts in support of the issues raised on appeal.   See 28 U.S.C. § 1915(a);   Coppedge v. United States, 369 U.S. 438 (1962);   Ragan v. Cox, 305 F.2d 58 (10th Cir.1962).


3
Petitioner sued the United States attorney general, the director of federal prisons, the warden of the United States prison at Leavenworth, the governor of Pennsylvania, and others, challenging his incarceration in the federal penetentiary pursuant to agreement between the state of Pennsylvania and the United States prison system.   Petitioner argues that his transfer to a federal prison to serve a term of imprisonment imposed by a Pennsylvania state court violates the Compact Clause of the United States Constitution and petitioner's rights under the Due Process Clause of the Fourteenth Amendment.


4
Insofar as petitioner's claims have a federal constitutional basis, we have disposed of them adversely to petitioner in  Stevenson v. Thornburgh, 943 F.2d 1214 (10th Cir.1991).   See also Blango v. Thornburgh, 942 F.2d 1487 (10th Cir.1991).   Insofar as the claims are based upon a violation of Pennsylvania law, and that state officials have no authority under Pennsylvania law to contract with the U.S. prison system, the complaint does not state a federal constitutional claim.   For these reasons, the district court properly denied relief and the right to proceed in forma pauperis.1


5
We conclude that petitioner can make no rational argument on the law or facts in support of the issues raised on appeal.   Therefore, the motion for leave to proceed on appeal without prepayment of costs or fees is denied.   The appeal is DISMISSED.


6
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3


1
 Case No. 90-3367, an interlocutory appeal also filed by petitioner, is hereby dismissed for mootness because of our disposition of petitioner's appeal on the merits herein